Title: To Thomas Jefferson from William Short, 9 October 1823
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Oct. 9. 1823.
Your kind favor of the 8th ulto was waiting for me here, & I received & read it with those feelings which I always experience in what comes from you. I am under real obligation for the manner in which you have allowed me to substitute the next summer for this fall. For independently of the full sufficiency I have had of locomotion for the present, another obstacle would have presented itself to my travelling at present off of the pavement of the City; the universal spread of disease throughout this whole country & more especially in those regions hitherto the most remarkable for their healthiness. Although I have not heard that this unprecedented & inexplicable state of things has reached Monticello or its neighborhood, yet it is known, & published in all the papers, that it occupies whole districts through which it would have been necessary to pass.The whole neighborhood of Philadelphia including the heights of Germantown & the mountainous region beyond it, has as regularly established a Country-fever as the Rice swamps of Carolina—At the same time those who remain on the pavement of the City & do not risk themselves even in the suburbs, enjoy an uncommon degree of exemption from disease. Should this malaria gain the City next year, as it seems to be making a regular progess here similar to that observed of late years at Rome, I really see nothing to be done but to fly by sea from this deadly foe . It has already entered the outskirts of the City—We hope that fort will check it for the present—but as everything in this new disorder seems to be , it is possible the fort may now act as a conductor instead of destroyer.If you knew my real disposition & present habits of life, you would not suppose that any “flitting & joy & semblage” at the New York watering places, could be as agreeable to me as the “plain & sober family & neighborly society” I should find with you. Years have had their customary affect on my taste & disposition—& I have now arrived to consider perfect repose as the summon bonum of life, & to appreciate the dolce far niente of the Nations.What you say of the progress of the University gives me the greatest pleasure Everything combines to make me take a sincere & heartfelt satisfaction in the prospects of that institution. Its being directed to the cultivation & improvement of the human mind would suffice of itself—but its being located in my native state, to which I am proud to belong—& in a district to which I have ever remained partial from early associations, add to it also.I cannot help fearing for it, the growing influence of the Presbyterian principles in the Legislature. That sect, which I consider as Protestant Jansonists, will vigorously oppose it, I apprehend, on every ground—& to that end will avail themselves of the popular objection to the importation of the Professoruniques from abroad—an evil, if it be one, for which I see no remedy. I had in store for you here a Professor of Mathematics. It may be considered as  in this country, or at least by the side of Bowditch—But when I counted on him he was poor, & I have no doubt would have accepted the offer most willingly—I doubt it much now, as he is well placed in a life insurance office, where he is indispensable to them, & where they would probably make his place still more agreeable & profitable rather than lose him.I have nothing to apprehend any where from the “wrangling about the next President”—I am too little acquainted with the several candidates to list any of that highly excited interest, which arises from attachmant to persons rather than principles—My first wish is that he who shall be chosen may be so indisputably chosen, that contending parties can by no possibly hang a doubt on the choice. It has always appeared to me that this is the fragile part of our institution, & past experience even has not given me any assurance—What has taken place has been merely, as it strikes me, in the way of the Abbé Gabanci  “rafle de six” The rafle here has come as yet only three times, & he allowed four times, before his friend Diderot was to lose patience. Should our rafle continue I shall like the Abbé, believe that Providence has interfered in the business.I admit only of one newspaper into my room—I found when I had several that they took up too much of the morning or the avant dosiee, the only time that I now devote to serious occupation or study—But  I see the Richmond Enquirer whenever I wish it, at the Athenaeum, an institution of which I am one of the founders, & where I pass a part of almost every evening. There are so many papers there, & there is so much in the Enquirer, that I by no means see the whole of each number, but I have always found it among the most ably edited of our papers.You gratify me beyond expression, in what you say of the “only blot.” I formerly, before my first return to America, had indulged myself in several theories & in very sanquine hopes on this subject, some of which I think I must have communicated to you at the time. I remember that among other things, I had left by my will a certain amount of the 3. pct stock of which the income was to be forever applied to the purchase & liberation of females of that caste. I hoped others would follow this example by a calculation some what in the way of the Jesuite Pere Potau, I found the whole race would be free in a few generations—I did not then foresee the greatest of all the difficulties—what was to be the consequence after they had been thus liberated.I must own that since my return & residence in America I have considered all such efforts as mere visions. An inseperable difficulty must ever be found in this, that every reform must depend precisely on those whose prejudice & whose interests are the most opposed to, & would be the most likely to be the alarm of, any squintings towards a reform. Until I shall see the Members of the Holy Alliance awaking out of their present  & reforming their own abuses of themselves, I own I shall hardly expect to see our Legislature acting in that way  indeed if I were called upon to say what ought to be done, I own also, I should be obliged to confess my ignorance. To think of a total reform or a general emancipation I should consider the worst species of madness.  of  however I think much might be done without danger, towards raising this caste in the scale of being & independently risking their sufferings—Such for instance as assimilating their condition to the Serfs of Europe. I reflected a great deal on this matter when formerly in Europe, but my observation here has convinced me that nothing of this kind will be ever attempted.I have never spoken of it to any of my southern friends, merely as  academical question, without percieving that it was impossible to induce them to give it me moments & calm reflexion.“Les magens d’execution” might & probably would present many difficulties which do not now present themselves to me; yet I see no other road so likely to lead to any desirable result, &  which I should so much wish to see attempted.I wish I could by any means know your sentiments on this matter knowing how many friends & correspendents you have to attend to, it would be unreasonable in me to ask you to  to me on it. I cannot however terminate this long letter without adding how much gratification I derive from your letters & above all when they tell me that you are well. This is a pleasure I never fail to share with your friends here, & this I hope will induce you to give it to me as often as you can do it without too much  & inconvenience to yourself—For after all, it is your ease, your convenience, your health & your happiness which ever form the first wish & desire of, dear Sir,Your faithful friend & servantW: Short